Case 21-00571-als11        Doc 3      Filed 04/22/21 Entered 04/22/21 16:39:03         Desc Main
                                      Document     Page 1 of 8



                          UNITED STATES BANKRUPTCY COURT

                               SOUTHERN DISTRICT OF IOWA

In Re:                                           )   Case No. 21-00571-11
                                                 )
CYCLE FORCE GROUP, LLC                           )   Chapter 11
                                                 )
         Debtor and Debtor in Possession.        )   Hon.
                                                 )
2105 SE 5th St.                                  )   DISCLOSURE OF COMPENSATION
Ames, IA 50010                                   )
                                                 )   [Bankruptcy Code Section 329(a) and
EIN: XX-XXXXXXX                                  )   Bankruptcy Rules 2014(a) and 2016(b)]
                                                 )
                                                 )   No Hearing Set.

         Pursuant to Bankruptcy Code section 329(a) and Bankruptcy Rules 2014(a) and 2016(b),

I, Jeffrey D. Goetz, Esq., and Bradshaw, Fowler, Proctor & Fairgrave, P.C., proposed General

Reorganization Counsel, and an attorney and shareholder in the law firm of Bradshaw, Fowler,

Proctor & Fairgrave, P.C. (the “Firm”), file this instant Disclosure of Compensation, and certify

the following:

         1.      Cycle Force Group, the Debtor and Debtor in Possession herein (“Debtor”), filed

its Voluntary Petition under Chapter 11 of the Bankruptcy Code (Docket Item 1) on April 22, 2021.

         2.      The Debtor and the Firm entered into a Legal Services Agreement dated January

19, 2021 (the “Legal Services Agreement”) that provides for the Debtor to pay a $100,000.00

retainer as a guaranty for payment of services in connection with representing the Debtor in

contemplation of and/or in connection with a Chapter 11 reorganization case. Within the last

year, the Firm has received payments for pre-petition services in the amount $203,900.71. The

Firm earned and was paid $176,627.99 for pre-petition services and costs, leaving $27,272.72

in the Firm’s client trust account.
Case 21-00571-als11       Doc 3     Filed 04/22/21 Entered 04/22/21 16:39:03            Desc Main
                                    Document     Page 2 of 8



       3.      I am informed and believe and thereupon allege that the source of all money

received for pre-petition services and post-petition retainer was from the Debtor.

       4.      The Firm has not agreed to share the above-disclosed compensation with any

person or persons who are not members or associates of the Firm.

       5.      The Debtor’s agreement to pay the Firm, subject to approval of the Debtor’s

Application to Employ General Reorganization Counsel, is proposed to be pursuant to the terms

and conditions of the Debtor’s Legal Services Agreement, a true and exact copy of which is

attached as Exhibit “A” to the Motion and is incorporated by reference herein.

       I declare and certify under penalty of perjury under the laws of the State of Iowa and the

laws of the United States that the foregoing is true and correct and is executed this 22nd day of

April, 2021, at Des Moines, Iowa.

       DATED: April 22, 2021

                                              /s/     Jeffrey D. Goetz, Esq.
                                              Jeffrey D. Goetz, Esq., AT0002832
                                              Krystal R. Mikkilineni, Esq., AT0011814
                                              Bradshaw, Fowler, Proctor & Fairgrave, P.C.
                                              801 Grand Avenue, Suite 3700
                                              Des Moines, IA 50309-8004
                                              515/246-5817
                                              515/246-5808 FAX
                                              goetz.jeffrey@bradshawlaw.com
                                              mikkilineni.krystal@bradshawlaw.com

                                              Proposed General Reorganization Counsel for
                                              Cycle Force Group, LLC, Debtor and Debtor
                                              In Possession

                                  CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing.                        /s/
     Barbara Warner




                                                 2
Case 21-00571-als11   Doc 3   Filed 04/22/21 Entered 04/22/21 16:39:03   Desc Main
                              Document     Page 3 of 8
Case 21-00571-als11   Doc 3   Filed 04/22/21 Entered 04/22/21 16:39:03   Desc Main
                              Document     Page 4 of 8
Case 21-00571-als11   Doc 3   Filed 04/22/21 Entered 04/22/21 16:39:03   Desc Main
                              Document     Page 5 of 8
Case 21-00571-als11   Doc 3   Filed 04/22/21 Entered 04/22/21 16:39:03   Desc Main
                              Document     Page 6 of 8
Case 21-00571-als11   Doc 3   Filed 04/22/21 Entered 04/22/21 16:39:03   Desc Main
                              Document     Page 7 of 8
Case 21-00571-als11   Doc 3   Filed 04/22/21 Entered 04/22/21 16:39:03   Desc Main
                              Document     Page 8 of 8
